AGREEMENT OF PURCHASE AND SALE

THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”), is entered into as of
the Effective Date (as defined on the signature page hereto), by and between
DELRAY ANDREW RE, LLC, a Florida limited liability company (the “Purchaser”),
and AREP 5400 EAST AVENUE LLC, a Delaware limited liability company (the
“Seller”). Seller agrees to sell and Purchaser agrees to buy certain property
upon the terms, conditions and provisions set forth below.

I.                    PURCHASE AND SALE OF THE PROPERTY.

A.                Agreement to Purchase and Sell. In consideration of the
payment by Purchaser to Seller of the amount equal to Twenty Million Eighty
Thousand and No/100 Dollars ($20,080,000.00) (the “Purchase Price”), which is
exclusive of adjustments and closing costs and prorations referred to herein,
Seller hereby agrees to sell all of Seller’s right, title and interest (i) in
and to the real property located approximately at 5400, 5402 and 5408 East
Avenue, West Palm Beach, Florida 33407, Folio Numbers 74-43-43-04-29-001-0000,
74-43-43-04-29-002-0000, 74-43-43-04-00-000-3090, as legally described on
Exhibit A attached hereto and incorporated herein (the “Real Property”); (ii) in
all structures, betterments, and utilities located on or under the Real
Property, of any nature now or thereafter situated in whole or in part upon the
Real Property or on the Appurtenances (as hereinafter described), regardless of
whether physically affixed thereto or severed or capable of severance therefrom
but only to the extent Seller owns such structures, betterments, and utilities
and has the right to transfer same (the “Improvements”); (iii) the benefits of
all easements and all other rights or any nature whatsoever, if any, appurtenant
to the Real Property or Improvements or both, and all easements, rights of way
or uses, licenses, privileges, franchises, servitudes, tenements, leases, and
hereditaments, if any, serving, belonging to or benefiting the Real Property or
the Improvements but only to the extent Seller has the right to transfer same
(the “Easements”); (iv) all rights and appurtenances pertaining to the
foregoing, including, if any, without limitation, any development rights, air
rights, density rights, drainage rights, and any right, title and interest of
Seller in, or appurtenant to the Real Property and Improvements in any adjacent
streets, alleys or sidewalks including without limitation, to the extent Seller
has any such rights or interests and has the right to transfer same: (a) the
benefit of all easements and other rights of any nature whatsoever, if any,
appurtenant to the Real Property or the Improvements, or both, which shall
include, if applicable, the right and benefit of all rights-of-way, strips and
gores of land, highways, streets, avenues, alleys, passages, utility mains,
service laterals, hydrants, valves, drainage rights, sanitary sewer and potable
water rights, stormwater drainage rights, rights of ingress and egress to the
Real Property and any improvements in all adjoining property of Seller located
on any of such property interests, (b) water rights and powers, oil, gas,
mineral and riparian and littoral rights, whether now existing or hereafter
arising with respect to the Real Property, (c) all soil, flowers, shrubs, trees,
timber, compacted soil, submerged lands, fill, landscaping, and other
embellishments on or appurtenant to the Real Property, and (d) all reversion or
reversions, of any of the foregoing (the “Appurtenances”); (v) all of Seller’s
right, title and interest, if any, in and to: all rights and interests
appurtenant to the Real Property and Improvements arising out of or related to
any property owner’s associations, declaration, reciprocal easement agreement,
or other encumbrance affecting title to the Real Property in connection with a
common development scheme with other lands, and other fixtures, equipment,
general intangibles, goods, inventory, merchandise, raw materials, parts,
supplies, work-in-process, finished products, all personal property of every
kind and nature whatsoever (whether tangible or intangible), gas and electric
fixtures, heating, ventilating and air conditioning fixtures, carpeting and
other floor coverings, furniture, furnishings, water heaters, appliances, window
screens, awnings, storm sashes, all building and other permits, surveys,
architectural and engineer plans and specifications, certifications, studies,
and work product prepared relating to design or construction of any
improvements, licenses, equipment, construction contracts, permits, accounts
receivable from Tenant, and all other intangible property relating to, used in
connection with the operation or maintenance the Real Property, if any, all to
the extent owned by Seller and transferable to Purchaser (collectively, the
“Personal and Intangible Property”), (v) in that certain Lease Agreement dated
June 15, 2015 by and between Seller and Alternatives in Treatment, LLC, a
Florida limited liability company (“Tenant”), as amended by a certain First
Amendment to Lease Agreement dated June 23, 2016 and as guaranteed by a certain
Guaranty dated June 15, 2015 in favor of Seller (collectively, the “Lease”; the
Real Property, Improvements, Easements, Appurtenances, the Personal and
Intangible Property, and the Lease, are sometimes collectively referred to
herein as the “Property”); and Purchaser hereby agrees to purchase the Property
from Seller upon the terms and conditions set forth herein. For the avoidance of
doubt, Seller shall have no obligation to convey any Real Property,
Improvements, Easements, Appurtenances, or Personal and Intangible Property
unless the same is owned by Seller and is capable of being transferred to
Purchaser.

   

 



B.                 Earned Payments; Closing Deposits.

1.       Initial Earned Payment. On the Effective Date, Purchaser shall deliver
Three Hundred Fifty Thousand and No/100 Dollars ($350,000.00) (“Initial Earned
Payment”) to Seller.

2.       November Earned Payment. On or prior to November 6, 2017 (the “November
Deadline”) Purchaser shall deliver Three Hundred Fifty Thousand and No/100
Dollars ($350,000.000) (“November Earned Payment”) to Seller.

3.       December Earned Payment. On or prior to December 1, 2017 (the “December
Deadline”) Purchaser shall deliver Two Hundred Fifty Thousand and No/100 Dollars
($250,000.000) (“December Earned Payment”) to Seller.

4.       January Earned Payment; Closing Deposit. On or prior to January 1, 2018
(the “January Deadline”) Purchaser shall deliver Six Hundred Thirty Thousand and
No/100 Dollars ($630,000.00) to Seller of which Five Hundred Thousand and No/100
Dollars ($500,000.00) is referred to as the “January Closing Deposit” and One
Hundred Thirty Thousand and No/100 Dollars ($130,000.00) is referred to as the
“January Earned Payment”.

5.       February Earned Payment; Closing Deposit. On or prior to February 1,
2018 (the “February Deadline”) Purchaser shall deliver Six Hundred Thirty
Thousand and No/100 Dollars ($630,000.00) to Seller of which Five Hundred
Thousand and No/100 Dollars ($500,000.00) is referred to as the “February
Closing Deposit” and One Hundred Thirty Thousand and No/100 Dollars
($130,000.00) is referred to as the “February Earned Payment”.

Any amounts delivered to Seller as Initial Earned Payment, November Earned
Payment, December Earned Payment, January Earned Payment and/or February Earned
Payment are referred to, collectively, as the “Earned Payments”. The January
Closing Deposit and February Closing Deposit are hereinafter referred to
together as the “Closing Deposits”. Notwithstanding the Access Period (defined
below), simultaneously with the delivery of each of the Initial Earned Payment,
November Earned Payment, December Earned Payment, January Earned Payment and/or
February Earned Payment, such funds shall be deemed fully earned by Seller and
shall be automatically non-refundable to Purchaser, and shall be the sole
property of Seller. Simultaneously with the delivery of each of the January
Closing Deposit and February Closing Deposit, as applicable, the January Closing
Deposit and February Closing Deposit, as applicable, shall be automatically
non-refundable, except in accordance with the express terms of this Agreement.
The balance of the Purchase Price net of the Earned Payments and Closing
Deposits actually paid are due at Closing in cash. All payments under this
Agreement are to be made by immediately available funds by federal wire transfer
in U.S. Dollars.

C.       Failure to Fund. Notwithstanding anything in this Agreement to the
contrary, for clarification, in the event Purchaser fails, for any reason, to
deliver (i) the Initial Earned Payment on the Effective Date, (ii) the November
Earned Payment prior to the expiration of the November Deadline, (iii) the
December Earned Payment prior to the expiration of the December Deadline, (iv)
the January Earned Payment and January Closing Deposit prior to the expiration
of the January Deadline, or (iv) the February Earned Payment and February
Closing Deposit prior to the February Deadline, then, in any of the foregoing
events, such failure shall be deemed an immediate and incurable Purchaser
default and shall entitle Seller to exercise any or all of the remedies
available under Section X.A. below.

D.       Purchaser Acknowledgement. Purchaser acknowledges that prior to the
Effective Date Purchaser has had adequate opportunity to make an inspection of
the Property (including an inspection for zoning, land use, environmental and
other laws, regulations and restrictions) as Purchaser has, in Purchaser’s
discretion, deemed necessary or advisable to determine the physical,
environmental and land use characteristics of the Property (including, without
limitation, its subsurface) and its suitability for Purchaser’s intended use.

  

 



II.                 DUE DILIGENCE AND TITLE COMMITMENT. Upon execution of this
Agreement, Purchaser and/or Seller, as the case may be, agree to perform the
following:

A.                Title Commitment.

1.                  Order of Title Commitment. On or before fifteen (15)
Business Days from the Effective Date, Seller shall at Seller’s expense, obtain
a written commitment agreeing to issue to Purchaser, upon recording of the Deed
(hereinafter defined) a 2006 ALTA owner’s title policy issued by McDonald
Hopkins LLC as title agent for First American Title Company (the “Title
Company”) covering title to the Real Property. Said commitment shall be
accompanied by a copy of all documents recorded against and affecting the Real
Property listed therein (the “Title Commitment”).

2.                  Permitted Exceptions; Defects in Title. The conveyance of
the Property and the Deed (as defined below) shall be subject to the following:

(a)       The lien for real property taxes and any special assessments for 2018
calendar year;

(b)       Liens, exceptions or restrictions or other matters caused or created
by Purchaser, its affiliates, agents, employees or contractors;

(c)       Any state of facts shown on that certain ALTA/ACSM Land Title Survey
of the Real Property prepared by Craig L. Wallace Surveying Corp. as Job #
08-1214.1 dated August 10, 2013 (with last field work May 29, 2015) (“Seller’s
Existing Survey”) (which Purchaser acknowledges receiving and approving) or
which would be shown on a different or more current survey;

(d)       Any state of facts which a personal inspection of the Property made at
the time of Closing would disclose;

(e)       Laws, regulations, ordinances, building restrictions (including,
without limitation, zoning regulations);

(f)       The Lease and rights or claims of Tenant and those claiming by,
through, or under Tenant;

(g)       A certain Access Agreement by and between Seller and Comcast Cable
Communications Management, LLC dated February 15, 2016 which Purchaser
acknowledges receiving and approving (the “Comcast Agreement”);

(h)       All matters identified in that certain Owners Policy of Title
Insurance Issued by Chicago Title Insurance Company dated June 16, 2015 as
Policy Number 5869-4-5136426 (41937.0001)-2015.7230609-93631126 and all
underlying title documents thereto (“Seller’s Existing Title”), copies of which
Purchaser has received and approved;

(i)       All matters not constituting Objectionable Exceptions (as defined
below); and

(j)       Objectionable Exceptions which are waived or deemed waived by
Purchaser (or cured by Seller) pursuant to the penultimate paragraph of this
Section II.A.2.

The exceptions set forth in Paragraphs II.A.2(a)-(j) above are individually
referred to as a “Permitted Exception”, and collectively referred to as the
“Permitted Exceptions”.

  

 



Only the following matters may be objected to by Purchaser: (i) easements of
record that materially and adversely encroach upon any existing Improvement to
the extent the Title Company is unwilling to endorse over same and the same is
not identified in the Seller’s Existing Title or Seller’s Existing Survey; or
(ii) any monetary liens, financing statements, or mortgages to the extent not
entered into by Tenant or caused by, through or under Tenant (the “Objectionable
Exceptions”). As of the Effective Date, Seller represents it has not received
any written notice of any monetary liens filed or intended to be filed for work
on the Property (excluding notices of commencement of work in connection with
Tenant’s work at the Property). If title to the Property pursuant to the Title
Commitment is subject to any Objectionable Exceptions, Purchaser shall, within
six (6) days from its receipt of the Title Commitment, give Seller written
notice of such Objectionable Exceptions to title to the Property (“Valid Title
Objections”). If Purchaser does not provide timely notice of Valid Title
Objections, Purchaser’s rights to object shall be deemed waived and all matters
that constitute Objectionable Exceptions (aside from Seller’s Financing (as
defined below)) shall be deemed Permitted Exceptions. Seller may, at its option,
undertake to eliminate any matters set forth as Valid Title Objections. Seller
shall have thirty (30) days from the receipt of Purchaser’s title objections in
which to cure any Valid Title Objections, and the Closing shall be extended to
the extent necessary to permit Seller to cure such Valid Title Objections. In
the event Seller is unable or unwilling to satisfy said defects within the time
permitted, Purchaser, at its option may not later than two (2) days after the
expiration of such thirty (30) day period elect to (i) terminate its obligation
to purchase whereupon any Closing Deposits funded by Purchaser previously shall
be returned to Purchaser and this Agreement shall be of no further force or
effect, except for the specific provisions that survive, or (ii) waive its Valid
Title Objections and accept title to the Property with the Objectionable
Exceptions identified in the Valid Title Objections without reduction of the
Purchase Price.

Notwithstanding anything to the contrary in this Agreement, exceptions 15, 16,
17 and 18 of Schedule B of the Seller’s Existing Title (“Seller’s Financing”)
and any other documents evidencing or securing borrowings of money by Seller
recorded after the issuance of Seller’s Existing Title, if any, shall not
constitute Permitted Exceptions (need not be objected to by Purchaser) and shall
be required to be paid off and removed by Seller by reduction of the “net
proceeds due Seller” at Closing. For the avoidance of doubt, only the portion of
exception 15 related to the Subordination, Non-Disturbance and Attornment
Agreement shall be considered Seller’s Financing (as Purchaser is taking the
Property subject to the Lease and rights of Tenant).

B.                 Access; Seller Information; Automatic Termination.

1.                  Access Period. Subject to the rights of Tenant, the terms of
the Lease, and the terms of this Section II.B.1., Purchaser, its members,
managers, officers, employees, agents, prospective lenders, attorneys,
accountants, architects and engineers (collectively, “Purchaser Parties”) shall
be permitted to enter upon the Property, at times set forth in Section II.B.2.
below, during the period of time commencing on the Effective Date and expiring
at 5:00 p.m. (Palm Beach Local Time), on the date that is sixty (60) days after
the Effective Date (the “Access Period”), for purposes of performing additional
Due Diligence (as hereinafter defined) with respect to the Property. For
purposes of this Agreement, “Due Diligence” shall mean the conduct, undertaking
and execution of examinations, inspections, investigations, surveys,
inventories, reviews, audits and similar investigations with respect to the
Property as Purchaser deems necessary or desirable. The Due Diligence shall be
subject to the terms, conditions and limitations set forth below, and
Purchaser’s conduct thereof shall be in strict compliance with its covenants and
agreements contained herein.

2.                  Access; Insurance. Seller hereby grants to Purchaser Parties
such access, at times mutually acceptable to Seller and Purchaser Parties (but
subject to the rights of Tenant and the terms of the Lease), to the Property
accompanied by Seller or an agent during the Access Period to conduct, at
Purchaser’s expense, Due Diligence at the Property. Purchaser Parties shall not
undertake any invasive testing without first obtaining Seller’s prior written
consent thereto, which consent shall not be unreasonably withheld. Prior to any
such entry by any Purchaser Parties, Purchaser shall deliver to Seller a
certificate or other proof that such party has comprehensive and general
liability insurance including premises liability, completed operations, product
liability and contingent liability for negligence which, in any event, is
sufficient to cover such Purchaser Parties obligations of indemnity specified in
Section II.B.7. below (and the other Seller Indemnified Parties (as hereinafter
defined)) hereunder, all of which shall be primary as to any valid and
collectible insurance available to Seller (or such other Seller Indemnified
Parties)). Purchaser shall also require all consultants, contractors and
sub-contractors engaged by Purchaser or other Purchaser Parties to obtain and
maintain insurance of the same types and amounts as the insurance coverages set
forth hereinabove. At Seller’s request, Purchaser will promptly furnish to
Seller copies of any reports or other written materials received by any
Purchaser Parties relating to any Due Diligence performed at the Property.

  

 



3.                  Seller Deliveries. Purchaser acknowledges that Seller has
previously delivered Seller’s Existing Title, Seller’s Existing Survey, the
Comcast Agreement and the Lease (collectively, the “Seller Information”). Any
reliance upon the Seller Information shall be at Purchaser’s sole risk. Seller
does not warrant the accuracy of any of the information contained therein; but
does represent that the Lease is a full, correct and complete copy thereof in
all material respects and that the amount of the Construction Allowance (as
defined in the Lease) funded to Tenant by Seller prior to the Effective Date is
$1,587,206.11 according to the books and records of Seller ordinarily maintained
in the course of its business. To the best of Seller’s knowledge, no additional
Construction Allowance requests were delivered by Tenant prior to June 15, 2017.
Purchaser acknowledges that Seller may not have an original version of the
Lease. Purchaser acknowledges that prior to Closing Purchaser has or will have
had adequate opportunity to make an inspection of the Property (including an
inspection for zoning, land use, environmental and other laws, regulations and
restrictions) as Purchaser has, in Purchaser’s discretion, deemed necessary or
advisable to determine the physical, environmental and land use characteristics
of the Property (including, without limitation, its subsurface) and its
suitability for Purchaser’s intended use.

4.                  Termination Notice; Waiver. Purchaser shall have the right,
on or before the expiration of the Access Period to give written notice to
Seller terminating this Agreement for any reason or no reason whatsoever. In the
event that Purchaser properly delivers any such written notice terminating this
Agreement to Seller prior to the expiration of the Access Period, the Initial
Earned Payment, November Earned Payment, and December Earned Payment actually
paid by Purchaser shall be retained by Seller but shall be applied first against
Tenant’s monthly rental arrearages and real estate tax payment arrearages under
the Lease accruing from August 1, 2017 through the day the Agreement is
terminated, then to Tenant’s other arrearages under the Lease in any order and
priority determined by Seller in its sole and absolute discretion, this
Agreement shall terminate (except for the terms and provisions hereof which are
expressly intended to survive any such termination), and the parties shall have
no further obligation to proceed to Closing. Seller and Purchaser hereby
mutually acknowledge and agree that the Earned Payments due and payable prior to
the expiration of the Access Period represent adequate bargained for
consideration for Seller’s execution and delivery of this Agreement, the right
of Purchaser to purchase the Property, and the right of Purchaser to inspect the
Property and conduct the feasibility and other investigations as permitted by
the terms of this Agreement. In the event Purchaser terminates this Agreement
prior to the expiration of the Access Period as permitted by the terms of this
Agreement, such Earned Payments are non-refundable and shall be retained by
Seller as independent consideration. In the event Purchaser fails, for any
reason, to properly deliver the aforesaid written notice terminating this
Agreement to Seller prior to the expiration of the Access Period, Purchaser
shall be conclusively deemed to have waived its right to terminate this
Agreement pursuant to the terms and provisions of this Section II.B.4., this
Agreement shall remain in full force and effect, and the parties shall proceed
to Closing in accordance with, and subject to, the terms and provisions hereof.

5.       Purchaser Liens and Encumbrances. Nothing contained in this Agreement
shall empower Purchaser or any other Purchaser Parties to do any act which can,
shall or may encumber the Property or the title of Seller therein or to suffer
or permit any lien of mechanics or materialmen or others to be placed against
the Property or any part thereof with respect to work or services claimed to
have been performed for or materials claimed to have been furnished to
Purchaser, any other Purchaser Parties, their respective employees, agents,
consultants or representatives or the Property or any part thereof. In the event
such encumbrance, lien or claim of lien is not immediately released, within
fifteen (15) days after notice from Seller, Seller, at its sole option and in
addition to any of its other rights and remedies, may take any and all action
necessary to release and remove such lien or claim of lien (it being agreed by
Purchaser that Seller shall have no duty to investigate the validity thereof),
and Purchaser shall promptly upon notice thereof reimburse Seller for all sums,
costs and expenses, including court costs and reasonable attorneys’ fees and
expenses, incurred by Seller in connection with such encumbrance, lien or claim
of lien.

  

 



6.       Return and Destruction of Due Diligence. In the event this Agreement is
terminated for any reason prior to Closing, Purchaser shall promptly: (i) return
to Seller all materials (and all copies thereof) related to the Due Diligence or
Seller Information furnished to Purchaser or Purchaser Parties by Seller or its
agents or representatives, and confirm destruction of such Due Diligence if
transmitted electronically; (ii) deliver to Seller all copies and versions of
any surveys, third party reports, or test results performed by or on behalf of
Purchaser or Purchaser Parties; and (iii) destroy all other materials obtained
or created by Purchaser or Purchaser Parties during the course of the Due
Diligence with respect to the Property (including, without limitation, its notes
and informal analyses).

7.       Indemnity. Purchaser agrees to protect, indemnify, defend (with counsel
acceptable to Seller) and hold Seller, its managers, members, parents,
subsidiaries and affiliates, and their respective officers, directors, members,
shareholders, employees, agents, successors and assigns (collectively, the
“Seller Indemnified Parties”) harmless from and against any claim for
liabilities, losses, costs, expenses (including reasonable attorneys’ fees),
damages or injuries suffered or incurred by any of the Seller Indemnified
Parties arising out of, resulting from, relating to or connected with: (i) any
Due Diligence performed at the Property by Purchaser or any other Purchaser
Parties; (ii) any breach or violation of a representation, warranty or covenant
of this Agreement on the part of Purchaser; and/or (iii) the negligence or
willful misconduct of, or other acts or omissions of, Purchaser, any other
Purchaser Parties or their respective agents, employees, consultants,
representatives or contractors at the Property.

8.       Survival. The terms, provisions and indemnities contained in this
Section II shall survive the Closing or termination of this Agreement.

III.              CLOSING.

A.                Date and Location. Closing (the “Closing”) shall be
consummated by mail and all deliveries shall be directed to McDonald Hopkins LLC
(the “Escrow Agent”). The Closing shall occur on February 28, 2018 (the “Closing
Date”) or such earlier time as may be mutually agreed by Purchaser and Seller.
If the Closing Date occurs on or before January 31, 2018, the Purchase Price
shall be reduced by One Hundred Thirty Thousand and NO/100 Dollars
($130,000.00). Seller and Purchaser acknowledge and agree that Escrow Agent
represents Seller in connection with the transaction contemplated by this
Agreement, and in the event any disagreement shall arise as a result of this
Agreement or the transaction contemplated hereby, the Escrow Agent shall not be
disqualified from representing Seller by virtue of its serving as Escrow Agent
pursuant to this Agreement.

B.                 Conveyance; Conditions to Closing. Seller has the legal
authority to and shall convey fee simple title to the Property to Purchaser
subject to the Permitted Exceptions by a special warranty deed in the form
attached hereto as Exhibit B (the “Deed”) and incorporated herein, and shall be
delivered at Closing upon Seller’s Escrow Agent’s receipt of the Purchase Price
and Purchaser’s compliance with all of the terms and provisions of this
Agreement.

As a condition to Purchaser’s obligation to close, (i) the Title Company shall
commit to deliver to Purchaser an ALTA 2006 owner’s policy of title insurance
issued by the Title Company in the amount of the Purchase Price insuring
Purchaser as the owner of fee simple title to the Property, subject to the
Permitted Exceptions; (ii) as of Closing, there shall be no parties in
possession of the Property other than Tenant or third parties associated with
Tenant (which may include, without limitation, invitees, contractors creditors,
receivers, bankruptcy parties/trustees and other parties in possession by,
through or under Tenant); and (iii) Seller has delivered the documents and items
specified in Section III.C. below.

As conditions precedent to Seller’s obligation to close: (i) Purchaser shall
have performed in all material respects all of its covenants in this Agreement,
there shall be no breach of any representations and warranties made by Purchaser
herein, and such representations, warranties or covenants shall have remained
true and correct in all material respects prior to Closing; and (ii) Purchaser
has delivered to the Escrow Agent the Purchase Price and the documents and items
specified in Section III.D. below.

C.                 Delivery by Seller. At the Closing, Seller shall deliver to
Purchaser or deposit or cause to be deposited with the Escrow Agent the
following documents:

  

 



1.                  A duly executed and acknowledged Deed;

 

2.                  A duly executed Assignment of Lease in the form attached
hereto as Exhibit C and incorporated herein;

3.                  A duly executed Assignment of all licenses, permits,
construction contracts, and agreements, if any, in a commercially reasonable
form proposed by Seller;

4.                  A duly executed Quit Claim Bill of Sale in the form attached
hereto as Exhibit D and incorporated herein;

5.                  Internal Revenue Code reporting requirements or disclosures;

6.                  FIRPTA Affidavit;

7.                  Intentionally Omitted.

8.                  An affidavit stating that all construction work contracted
for by Seller has been paid;

9.                  State, County and municipal conveyance fee declarations, if
applicable;

10.              Closing Statement (as hereafter defined);

11.              A notice to Tenant under the Lease stating that Purchaser has
assumed all obligations of the landlord under such Leases and that all tenant
deposits in the possession of Seller, if any, have been delivered to the
Purchaser. Such notice to tenants shall be sent by Purchaser to Tenant under
Lease within three (3) days of Closing.

12.              All other documents, including such documents required by the
Title Company, which are customary and necessary to close this transaction in
accordance with this Agreement, provided, that Seller shall have no obligation
to execute any affidavits or indemnities in connection with the issuance of
Purchaser’s title insurance policy.

D.                Delivery by Purchaser. At the Closing, Purchaser shall deliver
to Seller or deposit or cause to be deposited with the Escrow Agent the
following funds and documents:

1.                  The balance of the Purchase Price (plus or minus any
prorations, costs and adjustments) by federal wire transfer and which comply
with the Title Company’s requirements for completion of the Closing on the
Closing Date;

2.                  Purchaser’s duly executed counterpart of the Assignment of
Lease;

3.                  Evidence of Purchaser’s capacity and authority for the
closing of this transaction;

4.                  Duplicate signed State, County and municipal conveyance fee
declarations, if applicable;

5.                  Duplicate signed Closing Statement; and

6.                  All other documents, including such documents required by
the Title Company, which are customary and necessary to close this transaction
in accordance with the Agreement.

  

 



E.                 The Closing may be conducted as a “mail away” Closing with
the items to be delivered by Seller and Purchaser under this Agreement being
delivered to the Closing Agent on or before the Closing Date.

F.                  A closing/settlement statement, in the form customarily used
in Palm Beach, Florida shall be prepared by Escrow Agent and executed by the
parties hereto at Closing, which closing statement shall evidence the monetary
terms of the transaction (the “Closing Statement”).

G.                Closing Prorations/Costs/Payments. Attorneys' fees, consulting
fees, and other Due Diligence expenses shall be borne by the party incurring
such expense. Unless expressly set forth below to the contrary, all prorations
provided in this Section III.G., shall be paid by Purchaser to Seller (if the
prorations result in a net credit to the Seller) or by Seller to Purchaser (if
the prorations result in a net credit to the Purchaser) by increasing or
reducing the cash balance to be paid by Purchaser at the Closing. A copy of the
schedule of prorations as agreed upon by Purchaser and Seller shall be delivered
to Escrow Agent no later than one (1) Business Day prior to the Closing. All
prorations shall be final unless expressly stated otherwise herein. The costs,
taxes and expenses of consummating the transaction contemplated in this
Agreement shall be paid and prorated as follows:

1.                  Certain Purchaser Costs. Purchaser shall pay for (a) the
cost of any title endorsements requested by Purchaser or Purchaser’s lender at
the promulgated rate, (b) the costs of recording the Deed and any instrument or
title insurance related to Purchaser’s financing, if any, which shall be issued
at the simultaneous minimum promulgated rate; (c) Purchaser shall obtain and pay
for any new survey or update(s) and/or revisions to Seller’s Existing Survey
that may be required by the Title Company, Purchaser or Purchaser’s mortgage
lender; and (d) any and all other costs, taxes and expenses related to
Purchaser’s financing, if any.

2.                  Certain Seller Costs. Seller shall pay for (a) the cost of
the Title Commitment and the title insurance premium in connection therewith
(but not any title endorsements, or the costs of any lenders policy in
connection with Purchaser’s financing); (b) the escrow and Closing fees charged
by the Title Company (only to the extent not related to Purchaser’s financing);
(c) the cost of documentary stamp taxes or transfer taxes incurred in connection
with the Deed, and (d) the recording costs of any documents necessary to cure
Valid Title Objections.

3.                  General. Rentals, revenues, and other income, if any, from
the Property, and real property taxes and operating expenses, if any, affecting
the Property shall not be prorated. “Rentals” as used herein includes fixed
rentals, additional rentals and other sums and charges payable by tenants under
Lease for the Real Property.

4.                  Taxes and Assessments. Real estate taxes and installments of
assessments (collectively, the “Taxes”) are Tenant’s responsibility under the
Lease. In the event Purchaser fully funds the Earned Payments, Seller shall be
responsible to pay all Taxes affecting the Property which are imposed or accrue
during the 2017 calendar year directly to the taxing body. Purchaser shall be
responsible for the payment of all Taxes affecting the Property which are
imposed or accrue against the Property for the 2018 calendar year and after. The
manner in which Taxes are addressed pursuant to this Section III.G.4. shall be
final and not subject to proration.



  

 

5.                  Utilities. Utilities are the Tenant’s responsibility under
the Lease and shall not be prorated. To the extent of any unpaid utility bills
at Closing, as between Seller and Purchaser, Purchaser shall be responsible.

6.                  Tenant Deposit. Provided Purchaser fully funds the Earned
Payments, Seller shall transfer or credit Seven Hundred Fifty Thousand and
No/100 Dollars ($750,000.00) (the “Security Deposit”) to Purchaser at Closing,
which amount represents the full amount of the Security Deposit under Section
51.A. of the Lease; provided, however, in the event any actions are pending
involving Tenant under Insolvency Laws (as defined below) at Closing which may,
in Seller’s sole discretion interfere with Seller’s ability to transfer or
credit the Security Deposit, Seller may elect not to credit the Security
Deposit, but rather, subject to Insolvency Laws, assign all its rights to the
Security Deposit to Purchaser in lieu thereof. In the event the Seller transfers
or credits the Security Deposit or assigns its rights thereto pursuant to the
previous sentence Seller shall be deemed released of all liability with respect
thereto; provided, that if Seller assigns its rights to the Security Deposit
pursuant to the previous sentence, Seller shall not be relieved of the
obligation to cooperate with Purchaser to finalize the transfer of Seller’s
rights subject to Insolvency Laws.



IV.              POSSESSION OF THE PROPERTY. Subject to the terms and provisions
of this Agreement, Seller shall deliver possession to the Property, excluding
the Lease and possession by Tenant or third parties associated with Tenant
(which may include, without limitation, invitees, contractors creditors,
receivers, bankruptcy parties/trustees and other parties in possession by,
through or under Tenant), to Purchaser at Closing. The acceptance by Purchaser
of the delivery of the Deed at the Closing shall be deemed to be full
performance and discharge of every agreement and obligation (either express or
implied) on the part of Seller to be performed pursuant to this Agreement and no
representation, warranty or agreement, express or implied, of Seller shall
survive the Closing except those which are set forth in the Deed or are herein
specifically stated to survive the Closing.

V.                CASUALTY. In the event that damage or destruction of the
Property or any part thereof caused by fire or other casualty exceeds fifteen
percent (15%) of the Purchase Price (a “Material Portion”) to repair or replace,
Purchaser shall elect in writing to be exercised ten (10) days after receipt of
notice of such destruction or damage, at its option, one of the following:

A.                To terminate this Agreement, in which event Seller shall
retain the Earned Payments and shall return the Closing Deposits (if any) and
each party shall be released from all obligations hereunder (except those which
are herein specifically stated to survive the Closing or termination); or

B.                 To proceed with Closing in accordance with the terms of this
Agreement (and subject to any rights Seller may have to terminate the Agreement
prior to Closing) and Seller shall assign all insurance proceeds, insurance
policies, and claims to Purchaser at Closing, with any cost of assignment split
equally between Purchaser and Seller. Seller represents to Purchaser that it
will during the pendency of this Agreement maintain valid property insurance in
place against loss or damage to the structure of the buildings constituting
Improvements by such perils as are included in a standard “all risk” or “special
form” property owner insurance policy.

If Purchaser does not timely notify Seller in writing of its election to
terminate this Agreement, Purchaser shall be deemed to have elected not to
terminate this Agreement. If less than a Material Portion of the Property is
damaged or destroyed, or if a Material Portion is damaged or destroyed and
Purchaser elects or is deemed to have elected not to terminate this Agreement,
the parties shall proceed to the Closing without reduction in the Purchase Price
and with the Property in “as-is” condition. Seller shall have no obligation to
make any repairs to the Property in the event of a damage or destruction.
Notwithstanding the foregoing, in the event of any damage or destruction of the
Property or any part thereof caused by fire or other casualty, regardless of the
amount of damage, Seller shall assign all insurance proceeds, insurance
policies, and claims to Purchaser at Closing, with any cost of assignment split
equally between Purchaser and Seller.

  

 



VI.              CONDEMNATION. If all or any material portion of the Property is
taken in condemnation or under the right of eminent domain or is damaged or
destroyed by a casualty after the Effective Date and before a Closing, Purchaser
may, at its option, and within ten (10) days after receipt of written notice of
such damage or taking, either (i) terminate this Agreement by written notice to
Seller and receive an immediate refund of the Closing Deposits (and Seller may
retain the Earned Payments), or (ii) proceed to close the purchase and sale as
provided in this Agreement. If Purchaser elects to close, Seller shall deliver
to Purchaser at the Closing any proceeds actually received by Seller
attributable to the Property from any such damage or condemnation or eminent
domain proceeding, or conveyance in lieu thereof, and shall assign to Purchaser
its right to receive any condemnation award not yet paid, and there shall be no
reduction in the Purchase Price.

VII.           SELLER’S COVENANTS, REPRESENTATIONS AND WARRANTIES. Seller makes
the following representations and warranties to Purchaser: Seller is duly
organized and legally existing, and in good standing in the State of Delaware.
The execution and delivery by Seller of, and Seller’s performance under, this
Agreement are within Seller’s powers and have been duly authorized by all
requisite action and do not conflict with or result in any breach of or default
under any agreement governing Seller. This Agreement constitutes the legal,
valid and binding obligation of Seller enforceable in accordance with its terms,
subject to laws applicable generally to creditors’ rights. Seller has not
received service of process stating that it is a party to any litigation with
respect to its ownership of the Property (the “Service Rep”). None of the
representations of Seller in this Agreement contain any untrue statement of a
material fact or fail to state a material fact necessary in order to make any
representation contained herein not misleading in light of the circumstances in
which such representation is made. The representations set forth in this Section
VII. are true and correct as of the date of this Agreement and as of Closing
(aside from the Service Rep which is only made as of the Effective Date, and not
the day of Closing).



VIII.        PURCHASER’S COVENANTS, REPRESENTATIONS AND WARRANTIES. Purchaser
makes the following representations and warranties to Seller: Purchaser is a
Florida limited liability company, duly organized, and in good standing under
the laws of the State of Florida. This Agreement constitutes the legal, valid,
and binding obligation of Purchaser enforceable in accordance with its terms,
Purchaser has full power and authority to enter into and perform the terms and
conditions of this Agreement, Purchaser has obtained all necessary approvals and
consents to the purchase of the Property as contemplated by this Agreement, and
the person executing this Agreement for Purchaser is fully and duly empowered
and authorized so to act. The compliance with or fulfillment of the terms and
conditions of this Agreement will not conflict with, violate, or result in a
breach of the terms, conditions, or provisions of, or constitute a default
under, any of Purchaser’s organizational documents or any contract or agreement
to which Purchaser is a party or by which Purchaser is otherwise bound. There
are no pending or, to the knowledge of Purchaser, threatened actions or
proceedings against Purchaser that, if determined adversely to Purchaser, would
materially adversely affect Purchaser’s ability to perform its obligations under
this Agreement or that would enjoin or prevent the consummation of the Closing.
None of the representations of Purchaser in this Agreement contain any untrue
statement of a material fact or fail to state a material fact necessary in order
to make any representation contained herein not misleading in light of the
circumstances in which such representation is made. The representations set
forth in this Section VIII. are true and correct as of the date of this
Agreement and shall survive the Closing.

  

 



IX.              NO REPRESENTATIONS OR WARRANTIES.

A.       “As-Is”; Indemnification. IT IS UNDERSTOOD AND AGREED THAT THE PROPERTY
IS BEING SOLD AND CONVEYED HEREUNDER “AS IS, WHERE IS” AND WITH ANY AND ALL
FAULTS AND LATENT AND PATENT DEFECTS WITHOUT ANY EXPRESS OR IMPLIED
REPRESENTATION OR WARRANTY BY SELLER. SELLER HAS NOT MADE AND DOES NOT MAKE AND
HEREBY SPECIFICALLY DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND OR
CHARACTER WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO THE LEASE, THE
PROPERTY, ITS CONDITION (INCLUDING WITHOUT LIMITATION, ANY REPRESENTATION OR
WARRANTY REGARDING QUALITY OF CONSTRUCTION, STATE OF REPAIR, WORKMANSHIP,
MERCHANTABILITY, SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE), ITS
COMPLIANCE WITH ENVIRONMENTAL LAWS OR OTHER LAWS, ITS ENVIRONMENTAL CONDITION,
AVAILABILITY OF ACCESS, INGRESS OR EGRESS, INCOME TO BE DERIVED THEREFROM OR
EXPENSES TO BE INCURRED WITH RESPECT THERETO, THE OBLIGATIONS, RESPONSIBILITIES
OR LIABILITIES OF THE OWNER THEREOF, OR ANY OTHER MATTER OR THING RELATING TO OR
AFFECTING THE PROPERTY, AND SELLER HEREBY DISCLAIMS AND RENOUNCES ANY OTHER
REPRESENTATION OR WARRANTY. PURCHASER ACKNOWLEDGES AND AGREES THAT PURCHASER IS
ENTERING INTO THIS AGREEMENT WITHOUT RELYING UPON ANY SUCH REPRESENTATION,
WARRANTY, STATEMENT OR OTHER ASSERTION, ORAL OR WRITTEN, MADE BY SELLER OR ANY
REPRESENTATIVE OF SELLER OR ANY OTHER PERSON ACTING OR PURPORTING TO ACT FOR OR
ON BEHALF OF SELLER WITH RESPECT TO THE PROPERTY, BUT RATHER IS RELYING UPON ITS
OWN EXAMINATION AND INSPECTION OF THE PROPERTY AND THE LEASE. PURCHASER
REPRESENTS THAT IT IS A KNOWLEDGEABLE PURCHASER OF REAL ESTATE AND THAT IT IS
RELYING SOLELY ON ITS OWN EXPERTISE AND THAT OF ITS CONSULTANTS IN PURCHASING
THE PROPERTY. WITHOUT LIMITING THE GENERALITY OF THE DISCLAIMERS, AGREEMENTS AND
ACKNOWLEDGMENTS CONTAINED HEREIN, PURCHASER FURTHER ACKNOWLEDGES THAT SELLER HAS
NOT MADE AND DOES NOT MAKE ANY WARRANTIES REGARDING (A) THE TRUTH OR ACCURACY OF
ANY ENVIRONMENTAL SITE ASSESSMENT; OR (B) THE QUALIFICATIONS OR EXPERTISE OF THE
RESPECTIVE PARTIES CONDUCTING ANY ENVIRONMENTAL SITE ASSESSMENT. UPON THE
CLOSING AND THE PURCHASE OF THE PROPERTY, PURCHASER AGREES THAT PURCHASER SHALL
BE SOLELY RESPONSIBLE FOR COMPLYING WITH, AND AGREES TO WAIVE, RELEASE,
INDEMNIFY AND HOLD SELLER AND SELLER INDEMNIFIED PARTIES HARMLESS FROM ANY AND
ALL CLAIMS, DEMANDS, LIABILITIES AND OBLIGATIONS OF WHATSOEVER KIND OR NATURE,
DIRECT OR INDIRECT, AND WHETHER CONTINGENT, CONDITIONAL OR OTHERWISE, THAT ARE
KNOWN OR UNKNOWN, ARISING UNDER, PURSUANT TO, FROM OR BY REASON OF OR IN
CONNECTION WITH ANY AND ALL FEDERAL, STATE AND LOCAL LAWS, STATUTES, ORDINANCES,
RULES, REGULATIONS, PERMITS OR STANDARDS, INCLUDING, BUT NOT LIMITED TO, THOSE
RELATING TO ENVIRONMENTAL PROTECTION; HAZARDOUS OR SOLID WASTES OR HAZARDOUS
SUBSTANCES (INCLUDING, BUT NOT LIMITED TO, PETROLEUM, PETROLEUM PRODUCTS AND
PETROLEUM WASTES; ASBESTOS CONTAINING MATERIALS AND WASTES; POLYCHLORINATED
BIPHENYL WASTES, PETROLEUM PRODUCTS, CONSTITUENTS AND DERIVATIVES; ASBESTOS;
POLYCHLORINATED BIPHENYLS; ORGANIC SOLVENTS; AND METALS) OR ANY SUBSTANCES NOW
OR IN THE FUTURE SUBJECT TO REGULATION AT, ON OR ABOUT THE PROPERTY. THE
INDEMNIFICATION AND HOLD HARMLESS OF SELLER INDEMNIFIED PARTIES BY PURCHASER SET
FORTH HEREIN IS INTENDED AND DOES INCLUDE ANY CLAIM OR DAMAGE WHICH IS BASED IN
WHOLE OR IN PART ON THE NEGLIGENCE OR ALLEGED NEGLIGENCE OF SELLER OR SELLER’S
AGENTS AND/OR EMPLOYEES. THE TERMS AND CONDITIONS OF THIS SECTION SHALL
EXPRESSLY SURVIVE THE CLOSING, SHALL NOT MERGE WITH THE PROVISIONS OF ANY
CLOSING DOCUMENT AND SHALL BE INCORPORATED INTO THE DEED TO BE DELIVERED BY
SELLER AT CLOSING. PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT THE PROVISIONS
OF THIS SECTION WERE A MATERIAL FACTOR IN THE DETERMINATION OF THE PURCHASE
PRICE FOR THE PROPERTY.

  

 



B.       Special Lease Acknowledgment. Purchaser acknowledges that the Tenant
may be in default of one or multiple Lease provisions and Purchaser is entering
into this Agreement with full knowledge that the Tenant may not be in good
standing under the Lease.

 

X.                DEFAULT/REMEDIES.

A.                Default by Purchaser. If Purchaser shall default in any of its
obligations under this Agreement (including, without limitation, a failure to
fund described in Section I.C.) Seller’s sole remedy at law or equity shall be
the right to terminate this Agreement with notice to Purchaser and retain the
Earned Payments and Closing Deposits to recompense Seller for time spent, labor
and services performed, and the loss of its bargain, as Seller’s liquidated
damages. THE PARTIES AGREE THAT IT WOULD BE IMPRACTICABLE AND EXTREMELY
DIFFICULT TO ASCERTAIN THE ACTUAL DAMAGES SUFFERED BY SELLER AS A RESULT OF
PURCHASER’S FAILURE TO COMPLETE THE PURCHASE OF THE PROPERTY PURSUANT TO THIS
AGREEMENT, AND THAT UNDER THE CIRCUMSTANCES EXISTING AS OF THE DATE OF THIS
AGREEMENT, THE LIQUIDATED DAMAGES PROVIDED FOR IN THIS SECTION REPRESENT A
REASONABLE ESTIMATE OF THE DAMAGES WHICH SELLER WILL INCUR AS A RESULT OF SUCH
FAILURE; PROVIDED, HOWEVER, THAT THIS SECTION X.A. SHALL NOT APPLY TO OR LIMIT
PURCHASER'S OBLIGATIONS TO INDEMNIFY SELLER INDEMNIFIED PARTIES UNDER SECTIONS
II.B.7. OR XIII.O., OR ELSEWHERE IN THIS AGREEMENT, OR PURCHASER'S INDEMNITY
OBLIGATIONS UNDER THE ASSIGNMENT OF LEASE OR OTHER DOCUMENTATION TO BE DELIVERED
AT CLOSING. THE PARTIES ACKNOWLEDGE THAT THE PAYMENT OF SUCH LIQUIDATED DAMAGES
IS NOT INTENDED AS A FORFEITURE OR PENALTY, BUT IS INTENDED TO CONSTITUTE
LIQUIDATED DAMAGES TO SELLER AND SHALL CONSTITUTE SELLER’S SOLE AND EXCLUSIVE
REMEDY FOR THE BREACH OF THIS AGREEMENT (OTHER THAN PURCHASER'S OBLIGATIONS TO
INDEMNIFY SELLER INDEMNIFIED PARTIES UNDER SECTIONS II.B.7. OR XIII.O., OR
ELSEWHERE IN THIS AGREEMENT, OR PURCHASER'S INDEMNITY OBLIGATIONS UNDER THE
ASSIGNMENT OF LEASE OR OTHER DOCUMENTATION TO BE DELIVERED AT CLOSING).
Notwithstanding the foregoing, (i) in the event Purchaser fails to timely fund
the Initial Earned Payment or November Earned Payment, Seller shall have all
remedies available at law or in equity, and (ii) following Seller’s termination
of this Agreement under this Section X.A., Seller agrees that the Earned
Payments (but not any Closing Deposits) actually paid by Purchaser shall be
applied first against Tenant’s monthly rental arrearages and real estate tax
payment arrearages under the Lease accruing from August 1, 2017 through the day
the Agreement is terminated, then to Tenant’s other arrearages under the Lease
in any order and priority determined by Seller in its sole and absolute
discretion.

B.                 Default by Seller. If Seller fails to consummate Closing
under this Agreement for any reason other than Purchaser’s default or the
termination of this Agreement as expressly permitted hereunder, Purchaser’s sole
remedy shall be to elect one of the following: (i) to terminate this Agreement,
in which event Purchaser shall be entitled to the return of any funded Closing
Deposits (but not the Earned Payments, which may be retained by Seller, but
shall be applied first against Tenant’s monthly rental arrearages and real
estate tax payment arrearages under the Lease accruing from August 1, 2017
through the day the Agreement is terminated, then to Tenant’s other arrearages
under the Lease in any order and priority determined by Seller in its sole and
absolute discretion), or (ii) to bring a suit for specific performance, provided
that such suit for specific performance is brought no later than twenty (20)
days after the Closing Date, to the extent permitted by law, Purchaser waiving
the right to bring suit at any later date.

C.                 Attorney’s Fees. The foregoing notwithstanding, in any
default of this Agreement by either Seller or Purchaser, the prevailing party in
any dispute shall be entitled to recover from the non-prevailing party
reasonable attorney’s fees, expenses and costs of court.

D.                No Contesting Liquidated Damages. As material consideration to
Seller’s agreement to the liquidated damages provisions stated above, Purchaser
hereby agrees to waive any and all rights whatsoever to contest the validity of
the liquidated damage provision for any reason whatsoever, including, but not
limited to, that such provision was unreasonable under circumstances existing at
the time this Agreement was made.

XI.              NOTICES. Any notices or other communications shall be deemed
given if addressed to the appropriate party as shown below and (i) hand
delivered; or (ii) sent by nationally reputable overnight courier. All notices
hand delivered shall be deemed received on the date of delivery. All notices
sent by overnight courier shall be deemed delivered on day of receipt.

  

 



If to Seller:

c/o Atlas Real Estate Partners

226 5th Avenue, 2nd Floor

New York, NY 1001

Email: dwallace@atlasrep.com; achary@atlasrep.com;

afoster@atlasrep.com

 

With a copy to:

Freeborn & Peters LLP

311 S. Wacker Drive

Suite 3000

Chicago, IL 60606

Attn: Chad J. Richman, Esq.

Email: crichman@freeborn.com

 

If to Purchaser:

Delray Andrews RE, LLC

810 Andrews Ave.

Delray Beach, FL 33484

Attn: Shawn E. Leon

E-mail: shawnleon@rogers.com

 

With a copy to:

Dickinson Wright

350 East Las Olas Boulevard

Suite 1750

Ft. Lauderdale, Florida 33301

Attn: Clint J. Gage, Esq.

Email: cgage@dickinson-wright.com

 

 

The addresses may be changed by giving notice of such change in the manner
provided herein for giving notice. Unless and until such written notice is
received, the last address and addressee given shall be deemed to continue in
effect for all purposes. No notice to Seller shall be deemed given or received
unless the entity noted “With a copy to” is simultaneously delivered notice in
the same manner as any notice given to Seller. Notwithstanding anything else
contained in the Agreement to the contrary, written notice may be sent by
electronic mail (otherwise known as “e-mail”) at all times prior to Closing.
E-mail shall be deemed delivered at the time dispatched from the sender;
provided the receipt is acknowledged by the receiver by e-mail or other written
means. E-mail notices are to be sent to the e-mail addresses set forth above for
Purchaser and Seller and the entity noted “With a copy to” for Seller, and are
otherwise ineffective.

XII.           TAX-FREE EXCHANGE. Notwithstanding anything contained herein to
the contrary, Seller may designate the Property as relinquished property to
consummate a like-kind exchange under Section 1031 of the Internal Revenue Code
of 1986, as amended (an “Exchange”), which may include the assignment of its
rights under this Agreement to a qualified intermediary and/or an exchange
accommodation titleholder (“1031 Assignee”) and, provided that Seller notifies
Purchaser at least five (5) Business Days prior to Closing that Seller intends
to effect an Exchange with respect to the Property, Purchaser shall cooperate
(at no cost to Purchaser) in structuring the transaction as an Exchange. Without
limitation, Purchaser will acknowledge the assignment of this Agreement to the
1031 Assignee and (to the extent directed by Seller or the 1031 Assignee)
Purchaser agrees to tender all required performance under this Agreement to the
1031 Assignee. Performance by the 1031 Assignee will be treated as performance
by Seller. No assignment of Seller's rights under this Agreement to the 1031
Assignee shall effect a release of Seller from obligations under this Agreement
or impair Purchaser's rights under this Agreement.

  

 



XIII.        MISCELLANEOUS.

A.                Entire Agreement. This Agreement and the schedules and
exhibits attached hereto embody the entire agreement and understanding of Seller
and Purchaser relating to the subject matter hereof and supersedes all prior
representations, agreements, and understandings, oral or written, relating to
such matter.

B.                 Schedules/Exhibits. The following schedules and exhibits
attached hereto are incorporated herein by this reference as if fully set forth
herein:

Exhibit A Legal Description of the Property Exhibit B Form of Special Warranty
Deed Exhibit C Form of Assignment of Lease Exhibit D Form of Quit Claim Bill of
Sale    

 

C.                 Assignment. Except as expressly provided herein, this
Agreement and any documents executed in connection herewith shall not be
assigned by Purchaser without the prior written consent of Seller, and any
assignment without such prior written consent shall be null and void.

D.                Severability. Except as expressly provided to the contrary
herein, each section, paragraph, part, term, or provision of this Agreement
shall be considered severable, and if for any reason any section, paragraph,
part, term, or provision herein is determined to be invalid and in violation of
any existing or future law or regulation by a court or governmental agency
having valid jurisdiction, such determination shall not impair the operation of
or have any other effect on other sections, paragraphs, parts, terms, or
provisions of this Agreement as may remain otherwise intelligible, and the
latter shall continue to be given full force and effect and bind the parties
hereto, and said invalid sections, paragraphs, parts, terms, or provisions shall
not be deemed to be a part of this Agreement.

E.                 Confidentiality. This Agreement and the terms hereof, and any
information obtained by Purchaser as a result of its access to the Property, the
performance of the Due Diligence, and the Seller Information shall be strictly
confidential. The foregoing shall not preclude either party from disclosing any
term hereof in order to (i) comply with laws, rules, regulations and court
orders, including, without limitation, governmental regulatory, tax and
reporting requirements, (ii) disclose information to such party’s accountants,
attorneys, actual and prospective lenders, investment bankers, investors,
underwriters, members, managers, tenants, and taxing authorities, in connection
with the transactions contemplated by this Agreement (collectively
“Representatives”), to the extent that such Representatives reasonably need to
know such information and data in order to assist, and perform services on
behalf of such party and that such Representatives agree to keep such
information confidential, to the extent reasonably possible under the
circumstances, or (iii) support the position of any party in any litigation that
may arise between the parties in connection with the transactions contemplated
by this Agreement. In addition to any other remedies available to a party, each
party shall have the right to seek equitable relief, including, without
limitation, injunctive relief or specific performance, against the other party
in order to enforce the provisions of this Section XIII.E. In furtherance of the
foregoing, neither party hereto shall make any public announcement or press
release concerning this Agreement or the transactions contemplated herein except
as may be mutually agreed upon by the parties in writing. The provisions of this
Section XIII.E. shall survive the Closing or earlier termination of this
Agreement.

F.                  Survival. Unless otherwise specifically set forth in this
Agreement, none of the representations, warranties or indemnities set forth
herein shall survive the Closing.

G.                Construction and Interpretation of Agreement; Venue;
Jurisdiction. This Agreement is to be performed in the State of Florida and
shall be governed by and construed in accordance with the laws of the State of
Florida. Any complaint filed under this Agreement shall be filed exclusively in
the Palm Beach County, Florida Courts. Should any provision of this Agreement
require interpretation, it is agreed that the presumption that the terms hereof
shall be more strictly construed against a party by reason of the rule or
conclusion that a document should be construed more strictly against the party
who itself or through its agent prepared the same shall not apply. It is agreed
and stipulated that all parties hereto have participated equally in the
preparation of this Agreement and legal counsel was consulted by each party
before the execution of this Agreement.

  

 



H.                Amendment and Waiver. This Agreement may not be amended or
modified in any way except by an instrument in writing executed by all parties
hereto.

I.                    Outside Businesses; No Side Agreement or Representations.
Nothing contained in this Agreement shall be construed to restrict or prevent in
any manner any party or any party’s affiliates, parent corporations,
representatives, or principals from engaging in any other businesses or
investments. No person acting on behalf of Seller is authorized to make, and by
execution hereof, Purchaser acknowledges that no person has made, any
representation, agreement, statement, warranty, guarantee or promise regarding
the Property or the transaction contemplated herein or the zoning, construction,
physical condition or other status of the Property except as may be expressly
set forth in this Agreement. No representation, warranty, agreement, statement,
guarantee or promise, if any, made by any person acting on behalf of Seller
which is not contained in this Agreement will be valid or binding on Seller.

J.                   No Agency, Partnership or Joint Venture. Nothing contained
herein shall be deemed or construed by the parties hereto or by any third party
as creating the relationship of (i) principal and agent; (ii) a partnership; or
(iii) a joint venture between the parties hereto; it being understood and agreed
that neither any provisions contained herein nor any acts of the parties hereto
shall be deemed to create any relationship between the parties hereto other than
the relationship of seller and purchaser.

K.                Limited Offer. The terms of this Agreement shall not be
construed as an offer by or be binding upon any of the parties hereto until such
party has properly executed the Agreement in the space provided below. In no
event whatsoever shall Seller have any liability or obligation to Purchaser by
reason of Purchaser’s submittal of this Agreement to Seller unless and until the
Agreement is fully executed by both parties and delivered by both parties.
Purchaser acknowledges and agrees that if Purchaser submits a signed original of
this Agreement to Seller that Purchaser is submitting such offer to Seller
without relying upon any representation, warranty, statement or other assertion,
oral or written, made by Seller or any representative of Seller or any other
person purporting to act for or on behalf of Seller with respect to Seller’s
potential acceptance of Purchaser’s offer or Seller’s marketing of the Property.
Purchaser acknowledges and agrees that Seller shall have no obligation to not
market the Property or discontinue marketing the Property, if applicable.

L.                 Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original, and all of such
counterparts shall constitute one and the same instrument. Delivery of this
Agreement may be accomplished by electronic facsimile reproduction ("FAX") or
via electronic mail via .PDF ("PDF"); if FAX or PDF delivery is utilized, the
electronic version shall have the same force and effect as the original.

M.               Successors and Assigns. This Agreement and the terms and
provisions hereof shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and assigns.

N.                Time. Time is of the essence in this Agreement and each and
all of its provisions. Any extension of time granted for the performance of any
duty under this Agreement shall not be considered an extension of time for the
performance of any other obligation under this Agreement.

O.                Brokers. The parties represent to one another that there are
no brokers that are or were involved in the negotiation and/or consummation of
this transaction. Seller hereby indemnifies and holds Purchaser harmless from
and against any costs, fees, damages, claims and liabilities, including, but not
limited to, reasonable attorneys’ fees and paralegals’ fees arising out of any
claim or demand or threats of claim made by any broker or salesmen claiming by
any reason of its relationship with Seller its representatives, employees or
agents, whether incurred by settlement and whether or not litigation results in
a trial, arbitration and appellate levels. Purchaser hereby indemnifies and
holds Seller harmless from and against any costs, fees, damages, claims and
liabilities, including, but not limited to, reasonable attorneys’ fees and
paralegals’ fees arising out of any claim or demand or threats of claim made by
any broker or salesmen claiming by any reason of its relationship with Purchaser
its representatives, employees or agents, whether incurred by settlement and
whether or not litigation results in a trial, arbitration and appellate levels.
The provisions of this Section shall survive Closing or earlier termination of
this Agreement.

  

 



P.                  Captions. Captions, titles to sections, and paragraph
headings used herein are for convenience of reference and shall not be deemed to
limit or alter any provision hereof.

Q.                Intentionally Omitted.

R.                 Waiver of Jury Trial. To the extent permitted by applicable
law, the parties hereby waive any right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.

S.                  Day of Performance. If any date for performance hereunder
falls on a Saturday, Sunday or other day which is a holiday under Federal law or
under the State law where the Property is located, the date for such performance
shall be the next succeeding Business Day. Any day other than Saturday, Sunday
or other day which is a holiday under Federal law or under the State law where
the Property is located are referred to as a “Business Day”.

T.                 As-Is Condition. Purchaser acknowledges and agrees that
except as specifically set forth in this Agreement, and in furtherance of (and
not in limitation of) Section IX. hereof, (i) Seller has not made, and Purchaser
shall not be entitled to rely on, any representations, warranties or other
undertakings or agreements of Seller; and (ii) Purchaser acknowledges and agrees
that it is receiving the Property in "AS IS" condition "WITH ALL FAULTS AND
DEFECTS". Purchaser acknowledges that neither the Sellers nor the Sellers’
agents have made any representations or warranties, express or implied,
regarding the Real Estate or the Personal Property.

U.                Governmental Approvals. Nothing contained in this Agreement
shall be construed as authorizing Purchaser to apply for a zoning change,
variance, subdivision map, lot line adjustment or other discretionary
governmental or quasi-governmental act, approval or permit with respect to the
Property prior to the Closing, and Purchaser agrees not to do so without
Seller’s prior written approval, which approval may be withheld in Seller’s sole
and absolute discretion. Purchaser agrees not to submit any reports, studies or
other documents, including, without limitation, plans and specifications, impact
statements for water, sewage, drainage or traffic, environmental review forms,
or energy conservation checklists to any governmental agency, or any amendment
or modification to any such instruments or documents prior to the Closing unless
first approved by Seller, which approval Seller may withhold in Seller's sole
discretion. Purchaser’s obligation to purchase the Property shall not be subject
to or conditioned upon Purchaser’s obtaining any variances, zoning amendments,
subdivision maps, lot line adjustment, or other discretionary governmental or
quasi-governmental act, approval or permit.

V.       No Lis Pendens. As material consideration to Seller’s entering into
this Agreement with Purchaser, Purchaser expressly waives any right at common
law or otherwise to record or file this Agreement, a notice of contract, a lis
pendens or a notice of pendency of action or similar notice against all or any
portion of the Property, all in accordance with Section XIII.E. hereof.

W.       RADON GAS. RADON IS A NATURALLY OCCURRING RADIOACTIVE GAS THAT, WHEN IT
HAS ACCUMULATED IN A BUILDING IN SUFFICIENT QUANTITIES, MAY PRESENT HEALTH RISKS
TO PERSONS WHO ARE EXPOSED TO IT OVER TIME. LEVELS OF RADON THAT EXCEED FEDERAL
AND STATE GUIDELINES HAVE BEEN FOUND IN BUILDINGS IN FLORIDA. ADDITIONAL
INFORMATION REGARDING RADON AND RADON TESTING MAY BE OBTAINED FROM YOUR COUNTY
PUBLIC HEALTH UNIT. [NOTE: THIS PARAGRAPH IS PROVIDED FOR INFORMATIONAL PURPOSES
PURSUANT TO FLORIDA STATUTES].

X.       No Third Party Beneficiaries. The provisions of this Agreement are
intended for the sole benefit of Purchaser and Seller and shall not inure to the
benefit of any other entity or person (other than permitted assigns of the
parties hereto) either as a third party beneficiary or otherwise.

  

 



Y.       Lease Modifications and Property Grants. Without Purchaser’s prior
written consent Seller shall not modify, assign, permit a Tenant assignment, or
terminate, or evict the Tenant under the Lease, or convey or grant any easement,
lease, license, or interest in or to the Property prior to the earlier of the
Closing or termination of this Agreement. Notwithstanding the foregoing, in the
event that prior to the January Deadline and the funding of the January Earned
Payment and January Closing Deposit Tenant files a bankruptcy petition or
suffers an involuntary petition pursuant to 11 U.S.C. § 101 et seq., as the same
may be amended from time to time (the “Bankruptcy Code”) or under any other
present or future state or federal law regarding bankruptcy, reorganization or
other relief to debtors, or makes a general assignment for the benefit of
creditors, or has a trustee or receiver appointed for (or has any court take
jurisdiction of), or has an attachment or execution levied with respect to, or
other judicial seizure be effected for, all or substantially all of its assets
(collectively with the Bankruptcy Code, the “Insolvency Laws”) Seller may modify
or terminate the Lease and/or pursue any remedies against Tenant and/or any
guarantor of the Lease (and their respective assets), or eject Tenant, or take
any other action deemed necessary by Seller to protect its interest and rights
(as applicable, a “Landlord Responsive Action”) without prior written consent of
Purchaser. In the event Seller takes a Landlord Responsive Action, Seller shall
first send Purchaser a written notice outlining the course of action being
undertaken by Seller (not less than 24 hours before such Responsive Action is to
be taken), along with copies of all pleadings in any litigation upon the later
of three (3) Business Days after Seller’s filing or three (3) Business Days
after Seller’s receipt of service (as applicable). To the extent a Landlord
Responsive Action involves litigation, Seller will cooperate to substitute
Purchaser into any such litigation and assign Seller’s rights to any property of
Tenant recovered at Closing.

Z.        Except to the limited extent set forth herein to the contrary, under
no circumstance shall Seller apply any Earned Payments or Closing Deposits to
the Tenant’s monthly rental arrearages or such other Tenant obligations under
the Lease.

 

 

[Signature Page Follows]

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement of Purchase and
Sale on the Effective Date.

WITNESSES:

 

 

 

 

 

 

__________________________________

Print Name: _________________________

 

 

__________________________________

Print Name: _________________________

SELLER:

 

 

AREP 5400 EAST AVENUE LLC, a Delaware limited liability company

 

By: AREP 5400 East Avenue Manager LLC, a Delaware limited liability company, its
managing member

 

By:____________________________

Name: _________________________

Its: ____________________________

 

 

 

 

 

 

__________________________________

Print Name: ________________________

 

 

__________________________________

Print Name: _________________________

 

 

PURCHASER:

 

DELRAY ANDREW RE, LLC, a Florida limited liability company

 

By:__________________________________

Name: _______________________________

Its: __________________________________

   

The “Effective Date” shall be November 2, 2017.

 

  



 

 

